STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement, dated as of December 2, 2011 (this “Agreement”),
is made by and between MusclePharm Corporation, a Nevada corporation (the
“Company”) and TSX Holdings, LLC, a limited liability company organized and
existing under the laws of the State of South Carolina (the “Purchaser”).  The
Company and the Purchaser are individually referred to herein as a “Party” and
collectively, as the “Parties.”


RECITALS


WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the U.S. Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “1933 Act”);


WHEREAS, the Purchasers agree to purchase and the Company agrees to sell
42,000,000 shares (the “Shares”) of the Company’s common stock, $0.001 par value
per share (the “Common Stock”), at a purchase price of approximately $0.0089 per
share, for an aggregate purchase price of $375,000.00; and


WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Shares and the Purchaser desires to purchase the Shares as set forth on the
terms and conditions provided herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
agree as follows:


1.           Sale and Purchase of the Purchased Shares.


(a)           Sale and Purchase.  The Company hereby agrees to sell to the
Purchaser and the Purchaser hereby agrees to purchase from the Company the
Shares.  The Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration pursuant to Section 4(2), Section 4(6), Regulation D and/or
Regulation S as promulgated by the Commission under the 1933 Act.


(b)           Purchase Price and Closing.  The purchase price for the Shares is
approximately $0.0089, or an aggregate purchase price of $375,000.00 (the
“Purchase Price”).  The closing of the purchase and sale of the Shares (the
“Closing”) shall be no later than November 29, 2011 (the “Closing
Date”).  Subject to the terms and conditions of this Agreement, at the Closing,
the Purchaser shall pay the Purchase Price to the Company by either (i)
certified check or (ii) wire transfer, in immediately available funds, and the
Company shall deliver to the Purchaser one certificate representing the Shares.
 
 
1

--------------------------------------------------------------------------------

 

 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser as of the Closing Date as follows:


(a)           Organization and Standing: Articles and Bylaws.  The Company is
and will be a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and will have all requisite corporate
power and authority to carry on its business as proposed to be conducted.  The
Company is duly qualified to do business in each jurisdiction where the nature
of its business or its ownership or leasing of its properties makes such
qualification necessary.


(b)           Corporate Power.  The Company will have at the Closing, all
requisite corporate power to enter into this Agreement and to sell and issue the
Shares.  This Agreement shall constitute a valid and binding obligation of the
Company enforceable in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, moratorium, and other laws of general
application affecting the enforcement of creditors’ rights.


(c)           Common Stock.  As of September 30, 2011, the Company had
500,000,000 shares of Common Stock, $0.001 par value per share authorized with
354,374,865 shares of Common Stock outstanding.  Each outstanding share of the
Common Stock is validly authorized, validly issued, fully paid and
non-assessable, without any personal liability attaching to the ownership
thereof and has not been issued and is not or will not be owned or held in
violation of any preemptive rights of stockholders.


(d)           No Conflict.  The execution and delivery of this Agreement by the
Company and the performance by the Company of its obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or governmental entity under any laws; (ii) will not violate any laws
applicable to the Company and (iii) will not violate or breach any contractual
obligation to which the Company is a party.


3.           Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to the Company as follows:


(a)           Acquisition for Investment.  The Purchaser is acquiring the Shares
solely for its own account for the purpose of investment and not with a view to
or for sale in connection with distribution.  The Purchaser does not have a
present intention to sell the Shares, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of the Shares to or
through any person or entity.  The Purchaser acknowledges that it is able to
bear the financial risks associated with an investment in the Shares and that it
has been given full access to such records of the Company and the subsidiaries
and to the officers of the Company and the subsidiaries and received such
information as it has deemed necessary or appropriate to conduct its due
diligence investigation and has sufficient knowledge and experience in investing
in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.
 
 
2

--------------------------------------------------------------------------------

 

 
(b)           Sophistication.  The Purchaser is a sophisticated investor, as
described in Rule 506(b)(2)(ii) promulgated under the 1933 Act and has such
experience in business and financial matters that it is capable of evaluating
the merits and risk of an investment in the Company.


(c)           Opportunities for Additional Information.  The Purchaser
acknowledges that such Purchaser has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company, and to the extent deemed necessary in light of such Purchaser’s
personal knowledge of the Company’s affairs, such Purchaser has asked such
questions and received answers to the full satisfaction of such Purchaser, and
such Purchaser desires to invest in the Company.


(d)           No General Solicitation.  The Purchaser acknowledges that the
Shares were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.


4.           Miscellaneous.


(a)           Successors and Assigns.  This Agreement shall insure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no Party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other Party.


(b)           Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):


If to the Company, to:


MusclePharm Corporation
4721 Ironton Street, Building A
Denver, Colorado 90839
Attn: Brad J. Pyatt, Chief Executive Officer


If to the Purchaser, to:


TSX Holdings, LLC
681 Castle Pinckney Dr.
Charleston, SC 29412
Attn: Drew Ciccarelli, Managing Member
 
 
3

--------------------------------------------------------------------------------

 

 
(c)           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
each Party.  No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any Party to exercise any right hereunder in any manner impair the exercise of
any such right.


(d)           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transaction is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated in this Agreement are fulfilled to the extent
possible.


(e)           Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties.  Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.


(f)           Entire Agreement; Third Party Beneficiaries.  This Agreement (i)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
transactions contemplated herein and (ii) is not intended to confer upon any
person other than the Parties any rights or remedies.


(g)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Colorado, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.


(h)           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of each of the other Parties.  Any purported assignment without
such consent shall be void.  Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and assigns.




[-Signature Page Follows-]
 
 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.


 
       
THE COMPANY
           
MUSCLEPHARM CORPORATION
                           
By:
/s/ Brad J. Pyatt
   
Name: Brad J. Pyatt
   
Title: Chief Executive Officer
                           
THE PURCHASER
           
TSX HOLDINGS, LLC
                           
By:
/s/ Drew Ciccarelli
   
Name: Drew Ciccarelli
   
Title: Managing Member
 











 
5

--------------------------------------------------------------------------------

 